       3:19-cv-03176-SEM-TSH # 1            Page 1 of 6                                              E-FILED
                                                                       Thursday, 18 July, 2019 12:01:11 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )      Civil No.
                                              )
CHARLES H. BARNES AND                         )
MICHELE R. BARNES F/K/A                       )
MICHELE R. GILBERT,                           )
                                              )
                       Defendants.            )

                                         COMPLAINT

       Now comes, UNITED STATES OF AMERICA, by and through its attorneys, JOHN C.

MILHISER, United States Attorney for the Central District of Illinois, and Assistant United

States Attorney David H. Hoff, and for its cause of action alleges that:

       1. This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the hereinafter

            described mortgage or other conveyance in the nature of a mortgage (hereinafter

            called “mortgage”) and to join the following persons as defendants:

                CHARLES H. BARNES AND MICHELE R. BARNES F/K/A MICHELE R.

                GILBERT

       2. Attached as Exhibits “A” and “B” are copies of mortgages (these mortgages were

            assumed); Exhibit “C” is a copy of the mortgage; Exhibits “D” and “E” are copies of

            Promissory Notes (these Notes were assumed) secured thereby; Exhibit “F” is a copy

            of the Assumption Agreement; Exhibit “G” is a copy of the Promissory Note secured

            thereby; and Exhibit “H” is the Notice of Acceleration.

       3.       Information concerning mortgage:
3:19-cv-03176-SEM-TSH # 1         Page 2 of 6



     (A).   Nature of instrument:               Mortgage

     (B)    Dates of mortgages:                 Ex. A, December 8, 1986
                                                Ex. B, February 8, 1991
                                                Ex. C, August 15, 1995
     (C)    Names of mortgagors:                Ex. A, Jane Ann Peters (this
                                                mortgage was assumed)
                                                Ex. B, Jane Ann Peters (this
                                                mortgage was assumed)
                                                Ex. C, Charles H. Barnes and
                                                Michele R. Barnes, f/k/a Michele R.
                                                Gilbert

     (D)    Name of mortgagee:                  United States of America acting
                                                through the Rural Housing Service
                                                or successor agency, United States
                                                Department of Agriculture, f/k/a
                                                Farmers Home Administration

     (E)    Date and place of recording:        Ex. A, December 8, 1986,
                                                Ex. B, February 14, 1991,
                                                Ex. C, August 16, 1995, Greene
                                                County, Illinois

     (F)    Identification of recording:         Ex. A, recorded as Book 115, page
                                                178, Doc# 70988,
                                                Ex. B, recorded as Book 124, page
                                                107, Doc# 86527
                                                Ex. C, recorded as Book 64, page
                                                171, Doc #102957


     (G)    Interest subject to the mortgage:   Fee Simple

     (H)    Amount of original indebtedness,
            including subsequent advances
            made under the mortgage:            $41,420.00

     (I)    Both the legal description of the mortgaged real estate and the common
            address or other information sufficient to identify it with reasonable
            certainty:

            1.     Legal description of the mortgaged premises:


                                                                                  2
3:19-cv-03176-SEM-TSH # 1       Page 3 of 6




                  Lot Twelve (12) except the East One Hundred (100) feet thereof,
                  in Pierson’s Addition to the City of Carrollton, according to the
                  recorded plat thereof, situated in said City of Carrollton, in the
                  County of Greene, in the State of Illinois.
                  Property ID# 03-92-22-215-005

           2.     Common address or location of mortgaged premises:

                  8 Seventh Street, Carrollton, Illinois 62016

     (J)   Statement as to defaults and amount now due::

           1.     Date of Default is July 9, 2013.

           2.     Payments which have become due under the secured note are in
                  default and arrears in the total amount of $28,124.96.

           3.     The total amount now due is $51,340.31 as of July 6, 2017, plus
                  interest accrued thereafter, court costs, title costs, and plaintiff’s
                  attorney fees. This amount due includes the total principal and
                  interest due and payable, all outstanding advances and fees
                  charged to the defendants account and total subsidy received on
                  the defendants loans.

           4.     The per diem interest accruing under the mortgage after default is
                  $7.6297.

     (K)   Name of present owners of the real estate: Charles H. Barnes and
                                                      Michele R. Barnes f/k/a
                                                      Michele R. Gilbert

     (L)   Name or names of persons, in addition to such owners, but excluding any
           non-record claimants as defined in the Illinois Mortgage Foreclosure Law,
           Chapter 735 ILCS, Section 5/15-1210, who are joined as defendants and
           whose interest in or lien on the mortgaged real estate is sought to be
           terminated.

           NA

           a. That an accounting may be taken under the direction of the court of
              the Plaintiff’s mortgage constitutes a valid, prior and paramount lien
              upon the indicated interest in the mortgaged real estate, which lien is
              prior and superior to the right, title, interest, claim, or lien of all
              parties and non-record claimants whose interests in the mortgaged real
              estate are sought to be terminated.


                                                                                      3
3:19-cv-03176-SEM-TSH # 1       Page 4 of 6




     (M)   Names of defendants claimed to be personally liable for deficiency, if
           any:

           NA

     (N)   Capacity in which plaintiff brings this foreclosure: as the owner and
           legal holder of said note, mortgage, and indebtedness.

     (O)   Facts in support of shortened redemption period, if sought:

           The fair market value of the mortgaged real estate is less than 90 percent
           of the amount of the judgment requested herein and mortgagee hereby
           waives any and all rights to a personal deficiency judgment against the
           borrowers. We are requesting the redemption period be reduced to 60
           days.

     (P)   Facts in support of request for costs and expenses, if applicable.

           Plaintiff has been required to incur title insurance or abstract costs, and
           other expenses which should be added to the balance secured by said
           mortgage.

     (Q)    Facts in support of a request for appointment of mortgagee in possession
           or for appointment of a receiver, and the identity of such receiver, if
           sought:

           NA

     (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
         to accept title to the real estate in satisfaction of all indebtedness and
         obligations secured by the mortgage without judicial sale.

     (S)   Name or names of defendants whose right to possess the mortgaged real
           estate, after the confirmation of a foreclosure sale, is sought to be
           terminated and, if not elsewhere stated, the facts in support thereof:

           Charles H. Barnes and Michele R. Barnes f/k/a Michele R. Gilbert




                                                                                       4
3:19-cv-03176-SEM-TSH # 1               Page 5 of 6



                               REQUEST FOR RELIEF

Plaintiff requests:

           i.   A judgment to foreclosure such mortgage, ordering:

                      a. amounts due and owing to the plaintiff;

                      b. That the defendants be ordered to pay to the plaintiff before
                         expiration of any redemption period (or, if no redemption period,
                         before a date fixed by the court) whatever sums may appear to be
                         due upon the taking of such account, together with fees and costs
                         of the proceedings (to the extent provided in the mortgage or by
                         law);

                      c. That in default of such payment in accordance with the judgment,
                         the mortgaged real estate be sold as directed by the court, to satisfy
                         the amount due to the plaintiff as set forth in the judgment,
                         together with the interest thereon at the statutory judgment rate
                         from the date of judgment.

                      d. That in the event the plaintiff is a purchaser of the mortgaged real
                         estate at such sale, the plaintiff may offset against the purchase
                         price of such real estate the amounts due under the judgment of
                         foreclosure and order confirming the sale;

                      e. That in the event of such sale and the failure of the person entitled
                         thereto to redeem prior to such sale pursuant to this Article, the
                         defendants made parties to the foreclosure in accordance with this
                         Article, and all non-record claimants given notice of the
                         foreclosure in accordance with this Article, and all persons
                         claiming by, through or under them, and each and any and all of
                         them, may be forever barred and foreclosed of any right, title,
                         interest, claim, lien or right to redeem in and to the mortgaged real
                         estate; and

                      f. That if no redemption is made prior to such sale, a deed may be
                         issued to the purchaser thereat according to law and such
                         purchaser be let into possession of the mortgaged real estate in
                         accordance with 735 ILCS, Section 5/15-1701, et. seq.

          ii.   An order granting a shortened redemption period, if authorized by law.

         iii.   A personal judgment for a deficiency, if authorized by law.

         iv.    An order granting possession.



                                                                                             5
       3:19-cv-03176-SEM-TSH # 1                Page 6 of 6



                    v.    An order placing the mortgagee in possession or appointing a receiver.

                   vi.    A judgment for fees, costs and expenses.

                   vii.   Enforcement of its assignment of rents derived from said real estate.

               viii.      Such other relief as equity may require, including, but not limited to,

                          declaratory and injunctive relief.



                               ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered herein

provide for the following (pursuant to 735 ILCS Section 5/15-1506(f)):


              i.          Judicial sale conducted by the United States Marshal or his
                          representative, at which the plaintiff is entitled to bid;

            ii.           Title in the real estate may be subject, at the sale, to exceptions
                          including general real estate taxes for the current year and for the
                          preceding year which have not become due and payable as of the date of
                          entry of the judgment of foreclosure, any special assessments upon the
                          real estate, and easements and restrictions of record.

            iii.          In the event a party to the foreclosure is a successful bidder at the sale,
                          such party shall be allowed to offset against the purchase price to be paid
                          for such real estate amounts due such party under the judgment of
                          foreclosure or order confirming the sale.

                                                 Respectfully submitted,

                                                 JOHN C. MILHISER
                                                 UNITED STATES ATTORNEY

                                         BY:     s/David H. Hoff
                                                 David H. Hoff, Bar No. IL 1234072
                                                 Assistant United States Attorney
                                                 201 S. Vine Street, Suite 226
                                                 Urbana, IL 61802
                                                 Phone: 217/373-5875
                                                 Fax: 217/373-5891
                                                 david.hoff@usdoj.gov



                                                                                                   6
     3:19-cv-03176-SEM-TSH # 1-1   Page 1 of 33                              E-FILED
                                                  Thursday, 18 July, 2019 12:01:11 PM
                                                        Clerk, U.S. District Court, ILCD




EXHIBIT A
3:19-cv-03176-SEM-TSH # 1-1   Page 2 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 3 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 4 of 33




                                        s/Jane Ann Peters




                                        s/Marcia Lansaw
      3:19-cv-03176-SEM-TSH # 1-1   Page 5 of 33




EXHIBIT B
3:19-cv-03176-SEM-TSH # 1-1   Page 6 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 7 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 8 of 33




                          s/Jane Ann Peters




                              s/Kimberly R. Laris
       3:19-cv-03176-SEM-TSH # 1-1    Page 9 of 33




                                     s/Deborah Banghart




EXHIBIT C
3:19-cv-03176-SEM-TSH # 1-1   Page 10 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 11 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 12 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 13 of 33




                          s/Charles H. Barnes

                          s/Michele R. Gilbert




                         s/Kathleen L. Etter
     3:19-cv-03176-SEM-TSH # 1-1   Page 14 of 33




EXHIBIT D
3:19-cv-03176-SEM-TSH # 1-1   Page 15 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 16 of 33




                                   s/Jane Ann Peters
     3:19-cv-03176-SEM-TSH # 1-1   Page 17 of 33




EXHIBIT E
3:19-cv-03176-SEM-TSH # 1-1   Page 18 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 19 of 33




                                    s/Jane Ann Peters
     3:19-cv-03176-SEM-TSH # 1-1   Page 20 of 33




                                                   s/Charles H. Barnes

                                                   s/Michele R. Gilbert

s/Robert B. Trost




EXHIBIT F
     3:19-cv-03176-SEM-TSH # 1-1   Page 21 of 33




EXHIBIT G
3:19-cv-03176-SEM-TSH # 1-1   Page 22 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 23 of 33


                                     s/Charles H. Barnes

                                      s/Michele R. Gilbert
      3:19-cv-03176-SEM-TSH # 1-1   Page 24 of 33




EXHIBIT H
3:19-cv-03176-SEM-TSH # 1-1   Page 25 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 26 of 33




                               s/Toni L. Carter
3:19-cv-03176-SEM-TSH # 1-1   Page 27 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 28 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 29 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 30 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 31 of 33




                               s/Toni L. Carter
3:19-cv-03176-SEM-TSH # 1-1   Page 32 of 33
3:19-cv-03176-SEM-TSH # 1-1   Page 33 of 33
-6 5HY
                              3:19-cv-03176-SEM-TSH # 1-2                         Page 1 of 2
                                                                          CIVIL COVER  SHEET                                                                                              E-FILED
                                                                                                                           Thursday, 18 July, 2019 12:01:11 PM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
                                                                                                                                      Clerk, U.S. District Court, ILCD
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Charles H. Barnes and Michele R. Barnes F/K/A Michele R. Gilbert

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
David H. Hoff, Assistant United States Attorney
201 S. Vine Street, Suite 226, Urbana, IL 61802
217-373-5875

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         28 USC 1345
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Mortgage Foreclosure
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       51,340.31                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      s/David H. Hoff
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
-65HYHUVH 5HY   3:19-cv-03176-SEM-TSH # 1-2                        Page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
